                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

LESTER CHARLES,                                    )
                                                   )
               Plaintiff,                          )
                                                   )
        V.                                         )              No. 4:19-cv-01214-SPM
                                                   )
BILL BOWYER, et al. ,                              )
                                                   )
               Defendants.                         )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on its own motion. On May 3, 2019, six prisoners at the

Farmington Correctional Center, including plaintiff Lester Charles, jointly filed a pro se civil

action pursuant to 42 U.S.C. § 1983. Faircloth, et al. v. Bowyer, et al. , No. 4:19-cv-1188-RLW

(E.D. Mo.). Because the Court does not allow prisoners to join together and proceed in forma

pauperis in a single lawsuit, the case was severed and a new case opened for each individual

plaintiff, using the complaint filed in the originating action.

       On July 17, 2019, the Court entered an order granting plaintiff leave to proceed in forma

pauperis. (Docket No. 6). The Court further ordered plaintiff to file an amended complaint within

thirty days. Plaintiff was given instructions on filing his amended complaint. He was also advised

that a failure to file an amended complaint would result in the dismissal of this action without

prejudice and without further notice.

       More than thirty days have elapsed since the Court' s order, and plaintiff has not filed a

response, nor sought any additional time in which to comply. The Court will therefore dismiss this

action without prejudice due to plaintiffs failure to comply with the Court' s July 17, 2019 order,

and for the failure to prosecute his case. See Fed. R. Civ. P. 41(b). See also Link v. Wabash R.R.
Co., 370 U.S. 626, 630-31 (1962) (stating that the authority of a court to sua sponte dismiss for

lack of prosecution is an inherent power governed "by the control necessarily vested in courts to

manage their own affairs so as to achieve the orderly and expeditious disposition of cases"); and

Brown v. Frey, 806 F.2d 801, 803 (8 th Cir. 1986) (stating that a district court has the power to

dismiss an action based on a plaintiffs failure to comply with a court order).

       Accordingly,

       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice. See Fed. R.

Civ. P. 41(b). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this   2J K   day of   ~✓               , 2019.




                                                 srtPHENN. uMAUG,JR.
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
